DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.


Claim Objections
Claim 4 is objected to because of the following informalities: Applicants state, “maximizing a f-measure of a specific classifier.” It is thought that Applicants meant to write, “maximizing an f-measure of a specific classifier.” Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite, at a whole, a method of organizing human activity. Claim 1 recites a method for predicting a probability of state change of a node in a network, comprising determining a set of weights based on attributes of the node; estimating the probability of a state change of the node using the determined set of weights and a set of one or more attribute values related to the node, wherein determining the set of weights comprises maximizing an evaluation value associated to the node.
Independent claims 18 and 19 recite similar subject matter.

The judicial exception is not integrated into a practical application. Claim 1 contains the additional elements of “weights,” “attributes,” “process,” and “evaluation value.” Claim 18 contains the additional elements of “a computer program,” “instructions,” “weights,” “attributes,” “process,” and “evaluation value.” Claim 19 contains the additional elements of “processing circuitry,” “memory,” “instructions,” “weights,” “attributes,” “process,” and “evaluation value.” These claimed elements are recited at a high level of generality and are merely invoked as tools to perform determining weights by performing a process that maximizes an evaluation value, and estimating a probability using the determined set of weights and a set of attribute values. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Paragraph 88 of the originally-filed Specification recites, “Hence, the features of the embodiments described herein may be implemented in hardware and/or software.” This passage, as well as others, suggests that the invention may be implemented in a generic environment, and that this generic environment with the elements listed above are merely invoked as a tool to perform the abstract idea. Accordingly, alone or in combination, these additional elements do not integrate the abstract idea into a practical application. Thus, the claims are directed to abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to implement the concepts of performing a process that maximizes an evaluation value, and estimating a probability using the determined set of weights and a set of attribute values. Simply 
Dependent claims 2-17 do not recite any additional abstract ideas, but also do not recite any additional non-abstract claim elements. The claims merely impose further limitations upon the elements of the independent claims, specifically the use of a prediction model, maximizing an element of a specific classifier, defining what an f-measure is using a mathematical formula, further defining elements of the aforementioned mathematical formula, further defining how the set of weights and attributes are determined, further defining what the attribute values consist of including a specific algorithm, further defining the aforementioned algorithm, further defining that the prediction model uses neural networks, further defining the predicted probability includes a plurality of probability levels, and further defining three distinct probability levels.
These limitations still refer to the abstract concept at the core of the claimed invention and thus do not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer, so the prong 2 and step 2B analysis remains substantially similar to that of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 8,171,134) and further in view of Cam (U.S. 9,912,683).
Chen was cited on the IDS filed 19 June 2020.

With respect to claim 1, Chen teaches a method for predicting a probability of state change (Chen, col. 5, lines 58-61) of a node (Chen, col. 5, lines 36-57) in a network (Chen, Fig. 1, element 102; col. 2, lines 25-29), the method being performed in a network node (Chen, Fig. 1, element 111; col. 2, lines 29-35) comprises: determining a set of weights (Chen, col. 9, line 55 – col. 10, line 55) based on attributes of (Chen, col. 2, lines 36-64) the node (Chen, Fig. 1, element 111; col. 2, lines 29-35); and estimating the probability of state change of the node (Chen, col. 5, lines 58-61) using the determined set of weights (Chen, col. 9, line 55 – col. 10, line 55) and a set of one or more attribute values related to the node (Chen, col. 2, lines 36-64), wherein determining the set of weights (Chen, col. 9, line 55 – col. 10, line 55).

However, Cam teaches maximizing an evaluation value associated to the node (Cam, col. 9, line 30 – col. 10, line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Cam in order to enable maximizing an evaluation value associated to the node. One would be motivated to do so in order to take a comprehensive and objective approach to measuring the individual and relative performances of assets in network nodes (Cam, col. 1, lines 35-37).	

With respect to claim 3, the combination of Chen and Cam teaches the invention described in claim 1, including the method wherein a prediction model is used to predict the probability of state change of the node (Chen, col. 5, lines 58-61).
The combination of references is made under the same rationale as claim 1 above.
 
With respect to claim 11, the combination of Chen and Cam teaches the invention described in claim 1, including the method wherein using the determined set of weights (Chen, col. 9, line 55 – col. 10, line 55) and the set of one or more attribute values (Chen, col. 2, lines 36-64) comprises applying each weight of the determined set of weights (Chen, col. 9, line 55 – col. 10, line 55) to a corresponding attribute value of the set of one or more attribute values (Chen, col. 2, lines 36-64).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 16, the combination of Chen and Cam teaches the invention described in claim 1, including the method the method further comprising: determining a plurality of probability levels for the predicted probability of state change of the node (Chen, col. 5, lines 58-61). 

 
With respect to claim 17, the combination of Chen and Cam teaches the invention described in claim 16, including the method wherein a first probability level indicates a low risk of state change of the node, a second probability level indicates a medium risk of state change of the node, and a third probability level indicates a high risk of state change of the node (Chen, col. 5, line 62 – col. 6, line 10).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 18, Chen teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which when executed by processing circuitry of an network node causes the network node to: determine a set of weights (Chen, col. 9, line 55 – col. 10, line 55) based on attributes of (Chen, col. 2, lines 36-64) the node (Chen, Fig. 1, element 111; col. 2, lines 29-35) and estimate the probability of state change of the node (Chen, col. 5, lines 58-61) using the determined set of weights (Chen, col. 9, line 55 – col. 10, line 55) and a set of one or more attribute values related to the node (Chen, col. 2, lines 36-64). 
Chen does not explicitly teach maximizing an evaluation value associated to the node. 
However, Cam teaches maximizing an evaluation value associated to the node (Cam, col. 9, line 30 – col. 10, line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Cam in order to enable maximizing an evaluation value associated to the node. One would be motivated to do so in order to take a comprehensive and objective approach to measuring the individual and relative performances of assets in network nodes (Cam, col. 1, lines 35-37).	

With respect to claim 19, Chen teaches a network node, the network node comprising: processing circuitry; and a memory, said memory containing instructions executable by said processing circuitry, whereby said network node is operative to: determine a set of weights (Chen, col. 9, line 55 – col. 10, line 55) based on attributes of (Chen, col. 2, lines 36-64) the node (Chen, Fig. 1, element 111; col. 2, lines 29-35); and estimate the probability of state change of the node (Chen, col. 5, lines 58-61) using the determined set of weights (Chen, col. 9, line 55 – col. 10, line 55) and a set of one or more attribute values related to the node (Chen, col. 2, lines 36-64).
Chen does not explicitly teach maximizing an evaluation value associated to the node. 
However, Cam teaches maximizing an evaluation value associated to the node (Cam, col. 9, line 30 – col. 10, line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Cam in order to enable maximizing an evaluation value associated to the node. One would be motivated to do so in order to take a comprehensive and objective approach to measuring the individual and relative performances of assets in network nodes (Cam, col. 1, lines 35-37).


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cam and further in view of Xiong et al. (U.S. 2019/0079898).

With respect to claim 2, Chen teaches the invention described in claim 1, including a method for predicting a probability of state change (Chen, col. 5, lines 58-61) of a node (Chen, col. 5, lines 36-57) in a network (Chen, Fig. 1, element 102; col. 2, lines 25-29), the method being performed in a network node 
Chen does not explicitly teach maximizing an evaluation value associated to the node. 
However, Cam teaches maximizing an evaluation value associated to the node (Cam, col. 9, line 30 – col. 10, line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Cam in order to enable maximizing an evaluation value associated to the node. One would be motivated to do so in order to take a comprehensive and objective approach to measuring the individual and relative performances of assets in network nodes (Cam, col. 1, lines 35-37).	
Chen does not explicitly the method wherein the node comprises a fog node. 
However, Xiong teaches the method wherein the node comprises a fog node (Xiong, page 2, paragraph 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Cam in view of Xiong in order to enable the method wherein the node comprises a fog node. One would be motivated to do so in order to use machine learning platforms to train computers in the cloud using complex learning algorithms designed to generate models (Xiong, page 1, paragraph 4).	

With respect to claim 15, the combination of Chen, Cam, and Xiong teaches the invention described in claim 3, including the method wherein the prediction model to predict the probability of state change of the node (Chen, col. 5, lines 58-61) is built using deep learning neural network (Xiong, page 2, paragraph 24).
The combination of references is made under the same rationale as claim 2 above.

Allowable Subject Matter
Claims 4-10 and 12-14 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

January 15, 2021